EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of ENHANCE SKIN PRODUCTS INC. (the "Company") on Form 10-Q for the quarter endedOctober 31, 2011, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, Dr. Samuel S Asculai, Chief Executive Officer of the Company, Certify,pursuantto 18 U.S.C.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Dr. Samuel S. Asculai Date: December 14, 2011 Dr. Samuel S. Asculai Chief Executive Officer
